Mr. Justice Gary delivered the opinion oe the Court. The complaint of the appellant is upon a decree of the court as to the relative rights of the appellant under a sale of real estate upon a judgment in his favor, and of the appellee under a mortgage upon the same premises, subsequent to the judgment. But, as upon his own showing, it appears that more than eighteen months before the decree he had sold and assigned the certificate of the sale under his judgment, and had no longer any interest in the real estate affected, he has no ground of complaint against the decree. Press v. Woodley, 57 Ill. App. 123; S. C., 160 Ill. 433. It is affirmed.